Exhibit 10.2

SECOND AGREEMENT TO AMEND THE FLOATING RATE NOTE SUPPORT AGREEMENT

THIS SECOND AMENDMENT is made as of this 15th day of December, 2010.

WHEREAS, (a) Angiotech Pharmaceuticals, Inc. (“Angiotech”), (b) the entities
listed in Schedule A (together with Angiotech, the “Companies” and each a
“Company”), and (c) each of the other Consenting Noteholders party hereto, each
Consenting Noteholder being a holder of and/or investment advisor or manager
with investment discretion over Floating Rate Notes, executed a Floating Rate
Note Support Agreement dated as of October 29, 2010 concerning the principal
aspects of an Exchange of Floating Rate Notes (as amended by the First
Amendment, the “Support Agreement”);

AND WHEREAS, pursuant to Section 15(n) of the Support Agreement, the Support
Agreement may be modified, amended or supplemented as to any matter by an
instrument in writing signed by the Companies and Consenting Noteholders that
represent not less than a majority of the outstanding Floating Rate Notes;

AND WHEREAS, the Consenting Noteholders representing not less than an a majority
of the aggregate principal amount of outstanding Floating Rate Notes executed an
Agreement to Amend the Floating Rate Note Support Agreement dated as of
November 29, 2010 (the “First Amendment”);

AND WHEREAS, the Consenting Noteholders party to this second amendment (“Second
Amendment”) wish to further amend the Support Agreement in the manner set out in
this Second Amendment;

AND WHEREAS, the Consenting Noteholders party to this Second Amendment
collectively hold and/or exercise investment discretion over not less than a
majority of the Floating Rate Notes;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Companies and the Consenting Noteholders
party hereto hereby agree as follows:

 

1. Capitalized Terms

Capitalized Terms that are used but not otherwise defined herein shall have the
meanings ascribed thereto in the Support Agreement.

 

2. Consenting Noteholders Party to this Second Amendment

Each Consenting Noteholder party to this Second Amendment hereby represents and
warrants, severally and not jointly, to each of the other parties to this Second
Amendment (and acknowledges that each of the other parties to this Second
Amendment is relying upon such representations and warranties) that as of the
date hereof: (a) it either (i) is the sole legal and beneficial owner of the
principal amount of Floating Rate Notes disclosed to Houlihan Lokey as of such
date, or (ii) has the investment and voting discretion with respect to the
principal amount



--------------------------------------------------------------------------------

of Floating Rate Notes disclosed to Houlihan Lokey as of such date; (b) it has
the power and authority to bind the beneficial owner(s) of such Floating Rate
Notes to the terms of this Second Amendment; and (c) it has authorized and
instructed Houlihan Lokey to advise Angiotech, in writing, of the aggregate
amount of Floating Rate Notes held by the Consenting Noteholders that are party
to this Second Amendment.

 

3. Amendments to the Support Agreement

The Support Agreement is hereby amended by deleting the reference to “December
15, 2010” in Section 5(d) of the Support Agreement and replacing it with
“January 11, 2011”.

 

4. Support Agreement to apply in full force and effect

Except as expressly modified by the terms of this Second Amendment, the terms
and conditions of the Support Agreement shall continue to apply in full force
and effect, unamended.

 

5. Miscellaneous

 

  (a)

This Second Amendment may be modified, amended or supplemented as to any matter
by an instrument in writing signed by the Companies and Consenting Noteholders
that represent not less than a majority of the Floating Rate Notes.

 

  (b)

This Second Amendment shall be governed by and construed in accordance with the
laws of the Province of Ontario and the federal laws of Canada applicable
therein, without regard to principles of conflicts of law. Each of the parties
to this Second Amendment submits to the jurisdiction of the courts of the
Province of Ontario in any action or proceeding arising out of or relating to
this Second Amendment.

 

  (c)

This Second Amendment may be signed in counterparts, each of which, when taken
together, shall be deemed an original. Execution of this Second Amendment is
effective if a signature is delivered by facsimile transmission or electronic
(e.g., pdf) transmission.

[The remainder of this page is intentionally left blank]

 

- 2 -



--------------------------------------------------------------------------------

This Second Amendment has been agreed and accepted on the date first written
above.

 

ANGIOTECH PHARMACEUTICALS, INC.     By:  

/s/ K. Thomas Bailey

 

Name: K. Thomas Bailey

Title: Chief Financial Officer

 

AFMEDICA, INC.;

AMERICAN MEDICAL INSTRUMENTS HOLDINGS, INC.;

ANGIOTECH AMERICA, INC.;

ANGIOTECH BIOCOATINGS CORP.;

ANGIOTECH DELAWARE, INC.;

ANGIOTECH FLORIDA HOLDINGS, INC.;

ANGIOTECH PHARMACEUTICALS (US), INC.;

B.G. SULZLE, INC.;

MANAN MEDICAL PRODUCTS, INC.;

MEDICAL DEVICE TECHNOLOGIES, INC.;

NEUCOLL, INC.;

QUILL MEDICAL, INC.;

SURGICAL SPECIALTIES CORPORATION;

SURGICAL SPECIALTIES PUERTO RICO, INC.; and

SURGICAL SPECIALTIES UK HOLDINGS LIMITED

    By:  

/s/ K. Thomas Bailey

 

Name: K. Thomas Bailey

Title: President



--------------------------------------------------------------------------------

 

ANGIOTECH INTERNATIONAL HOLDINGS

CORP.; and

 

0741693 B.C. LTD.

    By:  

/s/ Jay Dent

 

Name: Jay Dent

Title: President